Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 1 of 14 PageID #: 6475



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

   JOHN KENT STEPHENSON,                                §
                                                        §
                         Plaintiff                      §
                                                        §
            v.                                          §    NO. 2:16-CV-00071-JRG-RSP
                                                        §
   CATERPILLAR, INC. AND                                     JURY TRIAL DEMANDED
                                                        §
   SEARS MANUFACTURING CO.,
                                                        §
                         Defendants.                    §

            THIRD-PARTY DEFENDANT BACKER BHV AB’S MOTION TO STRIKE
              SEARS MANUFACTURING CO.’S EXPERT, RAPHAEL A. FRANCO


                                       PRELIMINARY STATEMENT

            1.      Sears retained Raphael A. Franco as an expert to opine on the design and workings

   of a seat heater in this case. His opinions also wander into the relationship between a final product

   manufacturer and a component part supplier/designer, with the evident intent of serving as a

   mouthpiece for Sears’s attorney. Franco is not qualified to offer any of these opinions.

            2.      Franco is a fire investigation consultant. While Franco may have experience as an

   expert witness in litigation, his experience is in fire cases and electrical shock accidents. He has

   never been involved with a case involving a seat heater before and has no prior experience in

   designing, evaluating, or testing seat heaters. His qualifications as an expert in this case appear to

   rest solely on a 20-hour continuing education course he took on electrical appliance fires and

   reviewing literature from internet searches.

            3.      Even if he were qualified, his opinions that relate to Third-Party Defendant Backer

   BHV AB (Backer AB)1 either ignore undisputed facts, cover topics that are not at issue, or are


      1
          Third-Party Defendant Backer BHV AB’s correct name is now “Backer AB.” Backer AB is based in Sweden.


   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                               PAGE 1
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 2 of 14 PageID #: 6476



   inadmissible “opinions” regarding corporate knowledge or intent. All of Franco’s opinions

   regarding Backer AB should, therefore, be excluded.

                                  ARGUMENT AND AUTHORITIES

          4.          The admissibility of expert testimony is governed by Federal Rule of Evidence

   702, which provides:

                  A witness who is qualified as an expert by knowledge, skill,
                  experience, training, or education may testify in the form of an
                  opinion or otherwise if:

                  (a) the expert’s scientific, technical, or other specialized knowledge
                  will help the trier of fact to understand the evidence or to determine
                  a fact in issue;

                  (b) the testimony is based on sufficient facts or data;

                  (c) the testimony is the product of reliable principles and methods;
                  and

                  (d) the expert has reliably applied the principles and methods to the
                  facts of the case.

   Thus, the first inquiry under Rule 702 is determining whether the proffered witness is actually

   “qualified” to testify by virtue of his “knowledge, skill, experience, training, or education.” A

   district court should refuse to allow an expert witness to testify if it finds that the witness is not

   qualified to testify in a particular field or on a given subject. Wilson v. Woods, 163 F.3d 935, 937

   (5th Cir. 1999).

          5.      Assuming the proffered witness is qualified, the court then evaluates the proposed

   testimony. Pursuant to Rule 702, the court must act as a gatekeeper, whose function involves a

   two-part inquiry into reliability and relevance. See Curtis v. M&S Petroleum, Inc., 174 F.3d 661,

   668 (5th Cir. 1999) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993)). To

   satisfy the reliability requirement, the expert testimony must be supported by appropriate




   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                         PAGE 2
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 3 of 14 PageID #: 6477



   validation and must go beyond unsupported speculation or subjective belief. Daubert, 509 U.S. at

   590. To satisfy the relevancy requirement, the expert testimony must assist the trier of fact to

   understand the evidence or determine a fact in issue. Childs v. Entergy Miss., Inc., 2009 WL

   2508128, at *2 (N.D. Miss. Aug. 13, 2009), aff’d, 411 F.App’x 699 (5th Cir. 2011). But, if the

   expert testimony is on matters within the common knowledge and experience of the jury, it does

   not assist the trier of fact, rendering the testimony inadmissible. See Peters v. Five Star Marine

   Serv., 898 F.2d 448, 450 (5th Cir. 1990).

               6.       Sears has retained Franco to opine on the design and workings of a seat heater in

   this case. His opinions also wander into the relationship between a final product manufacturer and

   a component part supplier/designer. He is not qualified to offer any of these opinions and, even if

   he was, his opinions that relate to Backer AB are either irrelevant, unreliable, or fall outside the

   scope of expert testimony.

   I.          Franco is unqualified to offer expert opinions in this case; he is a fire investigation
               consultant, not an expert in seat heater design and application.

               7.       This case arises from the use of a heated seat in a piece of construction equipment.

   Franco has never been involved with a case involving a seat heater before and has no prior

   experience in designing, evaluating, or testing seat heaters.2 After Sears retained him in this case,

   he “familiarized” himself with seat heaters by doing an internet search and reviewing “some

   literature on seat heaters.”3

               8.       Franco has a degree in electrical engineering.4 However, he testified that: “they

   don’t teach you anything about electrical heaters in engineering school.”5 He spent the bulk of his


        2
            Deposition of Ray Franco, taken Sept. 28, 2018, at 9:1-3, attached as Ex. A.
        3
            Id. at 11:21-12:25.
        4
            Ray Franco CV at 2, attached as Ex. B.
        5
            Ex. A at 9:6-9.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                            PAGE 3
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 4 of 14 PageID #: 6478



   career (28 years) working for the U.S. Army Engineering Research & Development Laboratory

   making “measurements and designing sensors and data acquisition systems.”6 He then appears to

   have transitioned to working as a consultant for fire investigations.7

                9.     He testified that he took one continuing education class “on appliances” in 1999

   that informs his opinions.8 It was a 20-hour class titled “Electrical Appliance Fires.”9 He thinks

   this class “told [him] what [he] needed to know about seat heater design” because “almost all

   appliances that use heat operate similarly, meaning I looked at furnaces, clothes dryers, coffee

   makers . . . . They basically all have a heating element and a thermostat in them.”10 He did not

   recall taking any other class that “involved electrical heaters.”11

                10.    Franco, therefore, has no prior experience working with seat heaters, disclaims that

   he learned anything about electrical heaters while earning his electrical engineering degree, and

   has no prior work experience or training that relates to the design or use of seat heaters or electrical

   heaters.

                11.    His qualifications as an expert in this case appear to rest solely on a 20-hour

   continuing education course on electrical appliance fires that he took 20 years ago and reviewing

   literature from internet searches. This is insufficient to meet the requirements of Rule 702. Taking

   one continuing education course that tangentially discussed electrical heaters in the context of fires

   in appliances and reviewing some literature from internet searches does not make someone an

   expert in the design and use of seat heaters.


      6
          Ray Franco Report, May 17, 2018, at 1, attached as Ex. C.
      7
          Id.; Ex. B at 1.
      8
          Ex. A at 9:19-10:19.
      9
          Id.
      10
           Id. at 13:6-14:16.
      11
           Id. at 10:14-19.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                           PAGE 4
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 5 of 14 PageID #: 6479



              12.      In addition, nothing in Franco’s background qualifies him to opine on the

   relationship between a final product manufacturer and a component part supplier/designer or what

   a final product manufacturer or component part supplier/designer knew or should have known.

              13.      The objective of the Court’s gatekeeping requirement is “to make certain that an

   expert, whether basing testimony upon professional studies or personal experience, employs in the

   courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

   relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). Franco has no personal

   experience to rely on. Nor does he have any relevant professional studies to fall back on. Sears is

   asking the Court to qualify Franco as an expert based on claimed general knowledge of how

   electrical heaters work in appliances from one class and internet searches—and yet—Sears’s in-

   house engineers who have a general understanding of how heating elements work and have been

   incorporating seat heating systems into Sears seats since the late 1990s disclaim any expertise in

   seat heaters.12

              14.      Franco is clearly an experienced expert witness. His CV indicates that he has been

   working as an expert witness for well over 10 years and has been deposed or testified in court over

   25 times.13 However, nearly all of the cases listed were fire or electrical shock accident cases.14

   His background might “permit him to learn faster than others about the design and safety aspects”

   of seat heaters through internet searches, but that does not qualify him as an expert. See Shreve v.

   Sears, Roebuck & Co., 166 F.Supp.2d 378, 394 (D. Md. 2001); Silva v. Am. Airlines, Inc., 960

   F.Supp. 528, 531 (D. P.R. 1997). “An expert must have specific knowledge, not mere capacity to



       12
         Deposition of Glenn Dugan, as corporate representative, taken Dec. 13, 2018, at 21:2-24, 23:21-24:11, 100:13-
   17, 103:21-104:6, attached as Ex. D.
       13
            Ex. B at 11-16.
       14
            Id.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                                     PAGE 5
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 6 of 14 PageID #: 6480



   acquire knowledge.” Shreve, 166 F.Supp.2d at 394. To qualify as an expert here, an expert must

   have specifically worked with, tested, or in some fashion studied seat heater design and

   applications. See Silva, 960 F.Supp. at 531. Franco has not done so. The Court should, therefore,

   exclude all of his opinions in this case.

   II.          Franco’s opinions are irrelevant and unreliable.

                15.        Franco’s report contains 19 separate “Conclusions and Expert Opinions.”15 Several

   of Franco’s opinions are quite troubling and raise the question of whether he is merely an “expert

   for hire,” advocating on behalf of the party that hired him regardless of the facts of this case.

                16.        His testimony on Opinion No. 9 and his subsequent withdrawal of this opinion is

   illustrative of why Franco’s opinions are so troubling. Franco’s Opinion No. 9 states:

                           Backer/Calesco was already a major supplier of window and seat
                           heaters to the automotive industry. Backer and Calesco should have
                           anticipated that their heater would be powered from the alternative
                           voltage (14.7 VDC) instead of battery voltage (12.5 VDC).16

   Early in his deposition, Franco testified that Caterpillar provided a specification expressly stating

   that the voltage for the seat heater would be “12 volts.”17 Based on that, Franco testified that he

   “would expect [the voltage] to be 12 volts” and that it was reasonable for Sears to assume the

   voltage would be “12 regulated volts.”18 Franco painted himself into a corner with this testimony:

   on the one hand, he opined it was reasonable for Sears (his client) to rely on the specification of

   Caterpillar, but on the other, he opined it was not reasonable for Backer AB (his client’s opponent)

   to rely on that same specification when presented it by Sears. This was just the first instance of

   Franco bending over backwards to support Sears’s position in this case. Ultimately, Franco


         15
              Ex. C at 11-13.
         16
              Id. at 11.
         17
              Ex. A at 49:25-50:4.
         18
              Id. at 51:15-20, 54:7-16.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                            PAGE 6
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 7 of 14 PageID #: 6481



   conceded his blatant double-standard and withdrew Opinion No. 9 in an effort to stave off

   additional cross-examination about it.

             17.      Courts have long warned of such experts and noted that professional expert

   witnesses are available to render an opinion on almost any theory, regardless of its merit. Chaulk

   by Murphy v. Volkswagen of Am., Inc., 808 F.2d 639, 644 (7th Cir. 1986) (quoting Keegan v.

   Minneapolis & St. Louis R.R., 78 N.W. 965, 966 (Minn. 1899)) (noting the problem of expert

   witnesses who are “often the mere paid advocates or partisans of those who employ and pay them,

   as much so as the attorneys who conduct the suit. There is hardly anything, not palpably absurd on

   its face, that cannot now be proved by some so-called ‘experts.’”). While Franco withdrew Opinion

   No. 9, he is sticking by all of the others.19 As discussed below, several of these opinions should be

   excluded because they ignore undisputed facts, are irrelevant, or are beyond the scope of expert

   testimony.

             A.        Franco’s Opinions Nos. 7 and 19 ignore undisputed facts.

             18.      In both his report and in his deposition, Franco incorrectly asserts that

   “Backer/Calesco” chose to use a 50⁰C thermostat in the heating element.20




      19
           Id. at 145:11-18.
      20
           See id. at 132:5-134:9; Ex. C at 11-13.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                        PAGE 7
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 8 of 14 PageID #: 6482



                       No. 7

                       The first samples of the Backer/Calesco heater were taking nearly
                       an hour to cut back on after the temperature of the high limit
                       thermostat was reached. To solve this problem, Backer/Calesco
                       suggested raising the activation temperature of the thermostat from
                       97⁰F (36⁰C) to 122⁰F (50⁰C).

                       No. 19

                       There is nothing wrong with the design concept of this heater. This
                       design has been used many times, and it has been proven to be
                       reliable and safe. The beauty of the design is its simplicity. You do
                       not need a controller with a microcomputer to make a safe product.
                       Backer/Calesco chose a less than optimal thermostat with a large
                       tolerance (+/- 9⁰F) and less than optimal endurance (only 10,000
                       cycles).21

              19.      Sears’s corporate representatives have already testified repeatedly that Sears chose

   the 50⁰C threshold for the thermostat (thermal protector).22 Franco appears to be more than willing

   to ignore or contort the facts to render an opinion he thinks is helpful to the party that hired him.

   Experts cannot ignore relevant evidence by cherry-picking the facts which conform to a desired

   outcome. See Barber v. United Airlines, Inc., 17 Fed.Appx. 433, 437 (7th Cir. 2001) (“Because in

   formulating his opinion [the expert] cherry-picked the facts he considered to render an expert

   opinion, the district court correctly barred his testimony because such a selective use of facts fails

   to satisfy the scientific method and Daubert, and it thus fails to ‘assist the trier of fact.’”); 360

   Mortgage Group, LLC v. Homebridge Fin. Servs., Inc., 2016 WL 6075566, at *4 (W.D. TX Apr.

   22, 2016).




       21
            Ex. C at 11-13.
       22
         Ex. D at 108:12-14, 110:21-111:13; Deposition of Glenn Dugan, as corporate representative, taken Feb. 5,
   2018, at 99:21-100:15, 102:7-14, attached as Ex. E; Deposition of Steven Eickenroht, as corporate representative,
   taken Dec. 19, 2017, at 127:10-14, attached as Ex. F.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                                    PAGE 8
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 9 of 14 PageID #: 6483



             20.      Franco also opined at his deposition that “Calesco” designed the seat heater system

   in the seat at issue.23 Plaintiff’s counsel then asked Franco whether “Calesco” designed various

   individual components of the seat heater system including the seat, foam, and electrical system.24

   Franco admitted that “Calesco” did not design any of these but that they were all components of

   the seat heater system.25 Plaintiff’s counsel then asked Franco again whether it was still his opinion

   that “Calesco” designed the seat heater system.26 Franco again said “Yes.”27 When pressed for an

   explanation for this absurd position, he testified that “Calesco” designed the heating element which

   is “paramount in the performance of that heater.”28

             21.      Opinions Nos. 7 and 19 and Franco’s opinion that “Backer/Calesco” designed the

   seat heater system are, therefore, unreliable and should be excluded.

             B.       Franco’s Opinions Nos. 8, 10, and 19 are irrelevant.

             22.      Franco offers several opinions regarding the “endurance” of the thermostat in the

   heating element, Opinions Nos. 8, 10, and 19:

                      No. 8

                      The thermostat in Backer/Calesco’s design was rated for only
                      10,000 operations (Appendix B). The thermostats that were used in
                      similar products were rated at 100,000 operations (Appendix C). To
                      solve the durability problem Backer/Calesco moved the thermostat
                      away from the heater wire. This is the reason that it takes a while for
                      the thermostat to feel temperature changes that occur at the seat
                      surface, and it is the reason that thermostat temperature is often
                      slightly below the seat surface temperature.



      23
           Ex. A at 61:18-62:1.
      24
           Id. at 62:2-23.
      25
           Id.
      26
           Id. at 62:24-63:1.
      27
           Id.
      28
           Id. at 63:2-16.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                         PAGE 9
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 10 of 14 PageID #: 6484



                      No. 10

                      The Backer/Calesco heater design should have been self regulating
                      so that under expected operating conditions, the thermostat in the
                      heater was not necessary to regulate the seat temperature. The
                      thermostat is only rated for 10,000 operations. The thermostat’s sole
                      purpose should have been to limit the temperature under abnormal
                      conditions.

                      No. 19

                      There is nothing wrong with the design concept of this heater. This
                      design has been used many times, and it has been proven to be
                      reliable and safe. The beauty of the design is its simplicity. You do
                      not need a controller with a microcomputer to make a safe product.
                      Backer/Calesco chose a less than optimal thermostat with a large
                      tolerance (+/- 9⁰F) and less than optimal endurance (only 10,000
                      cycles).29

             23.      The thermostat’s “endurance” is not at issue. These opinions, therefore, will not

   help the jury determine any issue of fact and will only serve to confuse and mislead the jury. Franco

   admitted they had no bearing on the underlying injury during his deposition:

                      Q.       Yeah. “The H-E-N-G-X-I-N thermostat is also only rated for
                               10,000 operations endurance. The thermostat used by Sears’
                               previous vendor was rated for 100,000 operations. This
                               could be the difference between a heater lasting one year
                               versus ten years.” Correct?

                      A.       Correct.

                      Q.       All right. Does that fact make any difference in whether or
                               not Kent Stephenson was injured?

                      A.       No.30

   These opinions should, therefore, be excluded as irrelevant.




      29
           Ex. C at 11-13.
      30
           Ex. A at 120:24-121:10.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                       PAGE 10
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 11 of 14 PageID #: 6485



             C.       Franco’s Opinion No. 6 on Sears’s intent or knowledge is inadmissible.

             24.      Franco’s Opinion No. 6 offers an opinion regarding Sears’s intent, knowledge, or

   state of mind. This is inappropriate.

                      No. 6

                      Sears manufactures seats. They do not have the expertise and
                      resources to design and/or manufacture heaters for seats. They
                      depend on seat-heater companies to design and provide them with a
                      safe product.31

             25.      Several district courts have held that such testimony about “corporate intent” or

   “state of mind” is inadmissible. For example, in In re Rezulin Products Liability Litigation, 309

   F.Supp.2d 531, 545-546 (S.D.N.Y. 2004), the district court found inadmissible expert testimony

   concerning the motive, intent, and state of mind of the defendants and others. The district court

   found that “the opinions of these witnesses on the intent, motives or states of mind of corporations,

   regulatory agencies and others have no basis in any relevant body of knowledge or expertise.” Id.

   at 546. The district court characterized the testimony as “musings as to defendants’ motivations

   [that] would not be admissible if given by any witness—lay or expert.” Id. Additionally, the

   Rezulin Court found that the testimony describes “lay matters which a jury is capable of

   understanding and deciding without the expert’s help” and that “‘the question of intent is a classic

   jury question and not one for the experts.’” Id. at 546–547 (quoting In re Diet Drugs, 2000 WL

   876900, at *9 (E.D. Pa. Jun. 20, 2000)); see also In re Fosamax Prods. Liab. Lit., 645 F.Supp.2d

   164, 192 (S.D.N.Y. 2009) (relying on In re Rezulin in granting defendant’s motion to preclude an

   expert from testifying as to the knowledge, motivations, intent, state of mind, or purposes of the

   defendant, its employees, the FDA, or FDA officials).




      31
           Ex. C at 11.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                       PAGE 11
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 12 of 14 PageID #: 6486



             26.        The Eastern District of Texas has also held that such testimony is inadmissible as

   it is within the understanding of the jury and has no basis in an expert’s qualifications or expertise.

   See Retractable Techs. Inc. v. Abbott Labs., Inc., 2010 WL 11531436, at *5 (E.D. TX Jun. 18,

   2010). While an expert witness may draw inferences and reach conclusions, those inferences and

   conclusions must nevertheless conform with the other Rules, namely, that the opinion be based on

   scientific, technical, or specialized knowledge. Franco’s Opinion No. 6 is his impression or

   inference of Sears’s knowledge, beliefs, or intent which falls well within the understanding of the

   jury. It should, therefore, be excluded. See Peters, 898 F.2d at 450 (if expert testimony is on matters

   within the common knowledge and experience of the jury, it does not assist the trier of fact, and is

   inadmissible).

             D.         Franco’s Opinion No. 11 regarding his (inaccurate) impression of the facts in
                        inadmissible.

             27.        Similarly, Franco’s opinion No. 11 is another inference based on his review of the

   documents he was provided.

                        No. 11

                        Backer/Calesco expressed no concerns regarding safety over its
                        single stage heater product to Sears.32

   Whether “Backer/Calesco” expressed any “concerns regarding the safety” of the heating element

   at issue is not something that is outside the understanding of the jury. No expert testimony is

   needed on this subject. See id. This opinion is also misleading because it is not based on the entirety

   of the evidence that will be admitted at trial; it is only based on what Franco chose to review.




      32
           Id. at 12.



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                          PAGE 12
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 13 of 14 PageID #: 6487



                                             CONCLUSION

          28.     Franco is not qualified to opine on the design and workings of a seat heater.

   Allowing him to do so will cloak his unqualified opinions (some of which merely parrot Sears’s

   legal arguments while others contradict Sears’s corporate representatives’ own testimony) in the

   guise of expert testimony, misleading the jury and prejudicing Backer AB.

          29.     Franco is a fire investigation consultant. While Franco is an experienced expert

   witness, his experience is in fire cases and electrical shock accidents. He has never been involved

   with a case involving a seat heater before and has no prior experience in designing, evaluating, or

   testing seat heaters. His qualifications as an expert in this case appear to rest solely on a 20-hour

   continuing education course he took on electrical appliance fires and reviewing literature from

   internet searches. This is not sufficient to satisfy Rule 702.

          30.     And even if he were qualified, his opinions that relate to Backer AB either ignore

   undisputed facts, cover topics that are not at issue, or are inadmissible “opinions” regarding

   corporate knowledge or intent. All of Franco’s opinions regarding Backer AB should, therefore,

   be excluded. Backer AB also requests any other and further relief to which it may be entitled.




   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                       PAGE 13
Case 2:16-cv-00071-JRG-RSP Document 357 Filed 01/21/19 Page 14 of 14 PageID #: 6488




   Dated: January 21, 2019                            DRINKER BIDDLE & REATH LLP




                                                      By:
                                                            George S. McCall, Bar No. 13344800
                                                            George.McCall@dbr.com
                                                            Susan E. Egeland, Bar No. 24040854
                                                            Susan.Egeland@dbr.com
                                                            Matthew C. Sapp, Bar No. 24063563
                                                            Matt.Sapp@dbr.com
                                                            1717 Main Street, Suite 5400
                                                            Dallas, TX 75201-7367
                                                            Telephone: 469-357-2500
                                                            Facsimile: 469-327-0860

                                                      Attorneys for Third-Party Defendant
                                                      BACKER BHV AB (Backer AB)



                                   CERTIFICATE OF SERVICE

           This is to certify that a true and correct copy of the foregoing document has been served to
   all counsel of record in accordance with the Federal Rules of Civil Procedure on January 21, 2019,
   via ECF notification.


                                                        /s/ Susan E. Egeland
                                                        Susan E. Egeland


                                CERTIFICATE OF CONFERENCE

           This is to certify that counsel has complied with the meet and confer requirements of Local
   Rule CV-7(H) by conducting a personal conference by telephone on January 21, 2019 (Preston
   McGee for Sears and Susan Egeland for Backer AB). Counsel for Backer AB also emailed all
   counsel of record on January 18, 2019 to advise of Backer AB’s intent to file this motion as to
   Sears’s expert. The parties could not reach an agreement because counsel for Sears does not agree
   to withdraw or limit the testimony of Raphael A. Franco at this time. As a result, Sears opposes
   this Motion. The parties’ discussions have conclusively ended in an impasse, leaving an open issue
   for the Court to resolve. Signed this January 21, 2019.

                                                 /s/ Susan E. Egeland
                                                 Susan E. Egeland



   BACKER BHV AB’S MOTION TO STRIKE FRANCO                                                      PAGE 14
